DETAILED ACTION
This is an Office action based on application number 15/756,426 filed 28 February 2018, which is a national stage entry of PCT/JP2016/075602 filed 1 September 2016, which claims priority to JP 2015-172395 filed 1 September 2015. Claims 1-4, 8-10, 12, and 14 are pending. Claims 5-7, 11, and 13 are canceled.
Amendments to the claims, filed 11 February 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §112(b) rejections, made of record in the Office action mailed 12 November 2020, are withdrawn due to Applicant’s amendments in the response filed 11 February 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 8-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka et al. (US Patent Application Publication No. US 2002/0037413 A1) (Kishioka) in view of Mihoya et al. (JP H07-157735 A with citations taken from the provided machine translation) (Mihoya).

Regarding instant claims 1-3 and 12, Kishioka discloses a pressure-sensitive adhesive composition comprising an acrylic polymer and a crosslinking agent that is ultimately cross-linked (Claim 1). Kishioka further discloses that the acrylic polymer is a copolymer of a monomer or monomers comprising alkyl (meth)acrylate as principal component, wherein “alkyl (meth)acrylate” means alkyl acrylate and/or alkyl methacrylate; furthermore, Kishioka discloses 2-ethylhexyl (meth)acrylate as a usable monomer for producing the acrylic polymer (page 2, paragraphs [0020-0021]). Kishioka further discloses that in addition to, and in combination with, the alkyl (meth)acrylates, the acrylic polymer comprises other monomers copolymerizable therewith, with specific mention to (meth)acrylic acid, in an amount of 50% by weight or less (page 2, paragraph [0022]).
	From the disclosure of “principal component” and an amount of copolymerizable monomer in an amount of 50% by weight or less, it stands to reason that the amount of alky (meth)acrylate (e.g., the disclosed 2-ethylhexyl (meth)acrylate) must be present in an amount of 50% by weight or more. Therefore, the amount of 2-ethylhexyl (meth)acrylate and (meth)acrylic acid of Kishioka necessarily includes the ranges for 2-ethylhexyl acrylate and acrylic acid recited by the instant claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Kishioka further discloses that the pressure-sensitive adhesive composition comprises a polyfunctional isocyanate compound selected from tolylene diisocyanate, hexamethylene diisocyanate, diphenylmethane diisocyanate, and trimethylolpropane tolylene diisocyanate (page 2, paragraph [0025]).

	However, Mihoya discloses an adhesive composition comprising (A) an acrylic copolymer comprising a (meth)acrylic acid alkyl ester as a main component and a functional group-containing monomer as a copolymerization component, and (B) a reactive rubber containing a hydroxyl functional group (paragraph [0004]). Specifically, said reactive rubber containing a hydroxyl functional group is a hydroxyl group-containing polybutadiene (paragraph [0009]). Mihoya teaches that the presence of the reactive rubber containing a hydroxyl functional group in a particular amount balances adhesive strength, removability, and resistance to stain on an adherend upon removal (paragraph [0011]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the reactive rubber containing a hydroxyl functional group of Mihoya to the pressure-sensitive adhesive composition of Kishioka. The motivation for doing so would have been to produce an adhesive composition having balanced adhesive strength, removability, and resistance to stain on adherend upon removal.
	Therefore, it would have been obvious to combine Mihoya with Kishioka to obtain the invention as specified by the instant claims.
	
Regarding instant claim 8, Kishioka discloses an adhesive film wherein the pressure-sensitive adhesive composition is provided as a cross-linked structure layer on a base film (page 3, paragraph [0028]).

Regarding instant claim 9, the prior art combination discloses a pressure-sensitive adhesive composition as cited in the rejection of the claims above, and teaches the desire to balance adhesive strength and removability. The prior art does not explicitly disclose the specific adhesive force as outlined in the instant claim.
	However, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claim, and one of ordinary skill in the art would necessarily conclude that the embodiment encompassed by the prior art combination would necessarily have the same properties as those claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 10, Kishioka further discloses that the thickness of the cross-linked structure of pressure-sensitive adhesive composition formed on the adhesive film is usually about 5 to 500 µm (page 3, paragraph [0031]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 14, Kishioka discloses a pressure-sensitive adhesive composition comprising an acrylic polymer and a crosslinking agent that is ultimately cross-linked (Claim 1). Kishioka further discloses that the acrylic polymer is a copolymer of a monomer or monomers comprising alkyl (meth)acrylate as principal component, wherein “alkyl (meth)acrylate” means alkyl acrylate and/or alkyl methacrylate; furthermore, Kishioka discloses 2-ethylhexyl (meth)acrylate as a usable monomer for producing the acrylic polymer (page 2, paragraphs [0020-0021]). Kishioka further discloses that in addition to, and in combination with, the alkyl (meth)acrylates, the acrylic polymer comprises other monomers copolymerizable therewith, with specific mention to (meth)acrylic acid, in an amount of 50% by weight or less (page 2, paragraph [0022]).
	Kishioka further discloses that the pressure-sensitive adhesive composition comprises a polyfunctional isocyanate compound selected from tolylene diisocyanate, hexamethylene diisocyanate, diphenylmethane diisocyanate, and trimethylolpropane tolylene diisocyanate (page 2, paragraph [0025]). The (meth)acrylic acid of Kishioka necessarily includes range of acrylic acid recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Kishioka further discloses that the pressure-sensitive adhesive composition comprises a polyfunctional isocyanate compound selected from tolylene diisocyanate, hexamethylene diisocyanate, diphenylmethane diisocyanate, and trimethylolpropane tolylene diisocyanate (page 2, paragraph [0025]).

	However, Mihoya discloses an adhesive composition comprising (A) an acrylic copolymer comprising a (meth)acrylic acid alkyl ester as a main component and a functional group-containing monomer as a copolymerization component, and (B) a reactive rubber containing a hydroxyl functional group (paragraph [0004]). Specifically, said reactive rubber containing a hydroxyl functional group is a hydroxyl group-containing polybutadiene (paragraph [0009]). Mihoya teaches that the presence of the reactive rubber containing a hydroxyl functional group in a particular amount balances adhesive strength, removability, and resistance to stain on an adherend upon removal (paragraph [0011]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the reactive rubber containing a hydroxyl functional group of Mihoya to the pressure-sensitive adhesive composition of Kishioka. The motivation for doing so would have been to produce an adhesive composition having balanced adhesive strength, removability, and resistance to stain on adherend upon removal.
	Therefore, it would have been obvious to combine Mihoya with Kishioka to obtain the invention as specified by the instant claim.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Mihoya as applied to claim 1 above, and further in view of Chao et al. (US Patent Application Publication No. US 2003/0149179 A1) (Chao).

Regarding instant claim 4, Kishioka in view of Mihoya discloses the pressure-sensitive adhesive composition comprising the reactive rubber containing a hydroxyl functional group as cited in the rejection of claim 1 above. Mihoya further discloses a specific hydroxyl group-containing polybutadiene is Poly bd RH 45-HT, R 45-M (manufactured by Idemitsu Petrochemical Co., Ltd.) (paragraph [0009]).
	The prior art combination does not explicitly disclose that the rubber material is a hydrogenated polybutadiene.
	However, Chao discloses hydroxyl-terminated polybutadiene compositions comprising hydrogenated branched or non-branched hydroxyl terminated polybutadiene, which result in improved temperature stability with lower concentration of unsaturation (page 1, paragraph [0014]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to hydrogenate the hydroxy group-containing polybutadiene of Mihoya as prescribed by Chao. The motivation for doing so would have been to improve high temperature stability.
	Therefore, it would have been obvious to combine Chao with Kishioka in view of Mihoya.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejection of record, the rejection is withdrawn due to Applicant’s amendments.
In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejections of record, the rejections are maintained because Applicant’s arguments are unpersuasive.
Applicant contends that the prior art combination does not teach all the limitations of the claims. Specifically, Applicant argues that, at a minimum, Kishioka in view of Mihoya fail to teach the feature of “the acrylic polymer comprises… a second copolymer component derived from an acrylic acid… the second copolymer component is 1 mass% or less the acrylic copolymer” as recited in claim 1. Applicant contends that while Kishioka teaches a copolymerizable monomer including (meth)acrylic acid is included in an amount of 50% by weight or less, Kishioka does not meet the limitations of the claim. First, Applicant contends that Kishioka teaches the possible selections of the second copolymer are very broad, i.e., more than 12 types of possible selections are disclosed, and the Office fails to provide any reasons why (meth)acrylic acid is specifically selected from such a large number of possible selections. Second, Applicant argues that the claimed range of the second copolymer component (i.e., 1 mass% or less, exhibits unexpected results. Applicant again refers to the Declaration under 37 C.F.R §1.132 dated July 30, 2019 (2019 Declaration) to support their allegation of unexpected results.
	Applicant’s arguments are unpersuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP §2123(I). In the instant case, while Kishioka may disclose a broad list of selectable copolymerizable 
	Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). In the instant case, though extensive, the scope of Applicant’s evidence is narrower than the claimed scope. Specifically, all of Applicant’s examples require a specific adhesive aid, specific cross-linker, and specific diluting solvents, all in specific amounts. Further, all of the examples are produced by a specific process including formation of a film having a specific thickness followed by a specific heating and drying cycle. The scope of the independent claim, however, requires any adhesive aid selected from a rubber having a reactive group in any amount, and a list of several cross-linkers in any amount. Therefore, it is not sufficiently 
Apparent that the unexpected results touted by Applicant are expressed by every embodiment encompassed by the scope of the claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/19/2021